Exhibit 10.31

AGREEMENT

BY AND BETWEEN

MR. LOUIS CAMILLERI (the “Employee”)

AND

PHILIP MORRIS COMPANIES INC. (the “Company”)

 

The Employee and the Company hereby agree to the following:

 

1.

With immediate effect, but subject to the provisions of paragraph 4 of this
Agreement, the Company will take the necessary steps to provide that the Swiss
pension plan (Caisses de Pensions des Fabriques de Tabac Réunies SA, and
hereafter, the “Swiss FTR Plan”) entitlements of the Employee attributable to
the period from February 1st, 1980 to January 31st, 1995 (hereafter “credited
service”) will be assumed by the Company’s U.S. pension plans.

 

2. The cost thereof, if any, will be borne entirely by the Company. Subject to
the provisions of paragraph 4, the Employee certifies that he irrevocably gives
up any and all claims against the Swiss FTR Plan with respect to benefits
attributable to the period of credited service and that he shall have no
remaining or future rights, whatsoever.

 

3. The transfer value of the Swiss plan entitlements of CHF 1,062,121 on July 1,
2001 will remain within the Swiss FTR Plan. This amount shall be considered as
an employer contribution reserve no earlier than one year from the date of this
Agreement.

 

4. Notwithstanding the foregoing provisions of this Agreement, the Swiss FTR
Plan will pay the pension plan entitlements of the Employee attributable to his
credited service if such entitlement is not paid by the Company’s U.S. pension
plans. The Company may release the Swiss FTR Plan from this obligation no
earlier than one year from the date of this Agreement.

 

5. A copy of this duly signed Agreement will be provided to the trustees of this
Swiss plan.

 

 

Place and date,    Place and date,
New York-June 1, 2001                                New York, June 7, 2001 Mr.
Louis Camilleri    Mr. Timothy A. Sompolski

/s/ Louis Camilleri

  

/s/ Timothy A. Sompolski